Por cuanto, el apelante José Ramón Torres, convicto de un delito de violación, apela ante esta corte;
Por cuanto, aunque la acusación dice sustaneialmente que el acusado yació con la niña Felicita Ruiz, una niña menor de catorce años de edad, dejó de expresar que la ofendida no era la esposa del acusado;
Por cuanto, sin esa alegación esencial la acusación carece de Pechos suficientes;
Por tanto, visto el caso de El Pueblo v. Cortés, 24 D.P.R. 208, se revoca la sentencia apelada y se absuelve al acusado.